Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The Applicant’s reply filed on 8/16/22 is acknowledged.  Claims 1, 2, 7 and 10-26 are pending.  Claims 2, 7, 12, and 23-26 have been amended.  Claims 1, 2, 7 and 10-26 are under consideration.

Objections Withdrawn
The objection of Claim 12 is withdrawn in view of the amended claim.

Rejections Withdrawn
The rejection of Claims 2 and 26 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the amended claims.

Rejections Maintained and New Grounds of Rejections
Application
	The instant application was filed as a divisional application. However, upon review of the claims, the instant claims are directed to the same subject matter as the claims originally filed in parent application and not subject matter directed to an invention that is independent and distinct from that claimed in the prior application.  Applicant states on page 6 of the response dated 4/28/21 that the instant claims were not elected for examination in the parent application.  However, 13/839,333 is drawn to a gel nail polish thinner and kit, and only an election of species was required.  The instant claims are also drawn to a gel thinner and kit.  
Therefore, since the instant claims were not recited in the '333 application for purposes of restriction but are directed to a similar composition, the instant application is a continuation application, not a divisional application, as currently filed. A corrected Application Data Sheet is required. 

Terminal Disclaimer
The terminal disclaimer filed on 8/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9,956,160 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 1 and 26 are objected to because of the following informalities:  
In claim 1, at the end of line 8 there is an extra comma.  
Claim 26 recites an improper Markush group.  A Markush-type claim recites alternatives in a format such as “selected from the group consisting of A, B, and C”.  (see MPEP 2173 and 803.02).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 12 and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 7, 23 and 25 recite concentration ranges for a first and second photoinitiator. There is not support for these concentrations in the original claims or specification in relation to a generic first and second photoinitiator.  Table A provides support for ranges of 20-30 wt% hydroxycyclohexyl phenyl ketone and 10-15% 2, 4, 6-trimethylbenzoyldiphenylphosphine oxide, but this does not provide support for the broader genus of all first and second photoinitiators.  
Claim 12 has been amended to recite that the second monomer comprises 2,4,6- trimethylbenzoyldiphenylphosphine oxide.  There is not support for this limitation. 2,4,6- trimethylbenzoyldiphenylphosphine oxide is recited in the Specification as a photoinitiator and not a monomer (see [47]). Further, the claim recites that the second monomer is present at 10-15 wt%, however this amount it recited only in relation to the photoinitiator 2,4,6- trimethylbenzoyldiphenylphosphine oxide, and not to a second monomer.
Claim 24 recites that the concentration of the second monomer is about 25-35 wt%. Claim 14, from which claim 24 depends, recites that the second monomer is alkoxylated diacrylate. There is not support for these concentrations in the original claims or specification.  Table A provides support for 1-5% alkoxylated diacrylate and not greater amounts such as 25-35 wt%. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 24 recites that the concentration of the second monomer is about 25-35 wt%. Claim 14, from which claim 24 depends, recites that the second monomer is alkoxylated diacrylate and is present at about 1-5 wt%. Therefore, claim 24 fails to include all the limitations of claim 14 and broadens. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701).
Brehm et al. teach a UV-curable scratch resistant varnish comprising a UV-initiator (e.g. abstract). Brehm et al. teach that the composition comprises a thinner, which may be monofunctional reactive thinners and mixtures thereof, including hydroxyethyl methacrylate present at 5-25 wt% (e.g. abstract; column 5, lines 31-59).  Brehm et al. teach that the thinners are used to adjust the viscosity to 1-250 mPas depending on the application (i.e. 1-250 centipoise), which overlaps with the range of 1-10 centipoise (e.g. column 5, lines 31-44). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Brehm et al. also teach that the composition may comprise oligomers or polymers, and therefore may also comprise compositions without them (e.g. column 5, lines 25-27).
Regarding the preamble “A composition for a thinner for a gel nail polish”, if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999) (MPEP 2111.02).  In the instant case the composition of Brehm et al. comprises the claimed ingredients in a composition, therefore the claims are met.  
Brehm et al. do not teach that the photoinitiator comprises a first and second photoinitiator or the wavelengths at which the photoinitiators are responsive.  This is made up for by the teachings of DeCooman et al. 
DeCooman et al. teach a single- or multiple-component, free-radically curable composition for coating having at  least one free-radically polymerizable monomer and at least one free-radical initiator (e.g. abstract, Claim 1).  DeCooman et al. further teach that the selection of the monomers is important as there is a great need for monomers which have a low intrinsic odor and which after curing exhibit good mechanical properties and more particularly a high glass transition temperature and also good adhesion to a broad range of substrates (e.g. paragraph 0004 and 0045).  One of the monomers is most preferably hydroxyethyl methacrylate (e.g. paragraph 0044), and the preferred photoinitiator is diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide, and mixtures thereof (e.g. paragraph 0036).   DeCooman et al. teach that a single photoinitiator may be used or a mixture of two photoinitiators (e.g. paragraph 0033, 0035, 0037) and further teach that the photoinitiators may be diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide and hydroxycyclohexyl phenyl ketone (e.g. paragraph 0036 and 0037).  As evidenced by the instant Specification, and claim 17, diphenyl(2,4,6-trimethylbenzoyl)phosphine oxide is reactive at a wavelength of 375 nanometers and hydroxycyclohexyl phenyl ketone is reactive at a wavelength of 350 nanometers.  DeCooman et al. teach that a blend of monomers is advantageous and save costs and that a blend of photoinitiators are especially suitable (e.g. paragraph 0037 and 0045).  DeCooman et al. teach that the monomer, hydroxyethyl methacrylate, concentration is greater than the concentration of any other monomer or any other ingredient in the composition (e.g. Tables 1 and 2).  
Regarding Claim 1, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the second photoinitiators of DeCooman et al. for use in the compositions of Brehm et al.  One of ordinary skill in the art would have predicted success as Brehm et al. teach substantially similar and overlapping monomers (e.g. column 5, lines 50-59), and would have been motivated as DeCooman et al. teach that a blend of monomers is advantageous and save costs and that a blend of photoinitiators are especially suitable (e.g. paragraph 0037 and 0045).  Regarding the concentration of hydroxyethyl methacrylate, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claim 21, Brehm et al. do not teach the inclusion of pigments and exemplify clear compositions (e.g. Examples 1 and 2).
Claims 2, 12-17, 19, 20, 22, 24, and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701) as applied to claims 1 and 21 above, and further in view of Gerard et al. (US 2013/0059411).
Regarding Claims 1 and 21, the teachings of Brehm et al. and DeCooman et al. are described supra. The monomers of Brehm et al. are non-metallic (e.g. column 5, lines 31-59).  DeCooman et al. teach that the photoinitiator comprises a first and second photoinitiator which are hydroxycyclohexyl phenyl ketone and 2,4,6-trimethylbenzoyldiphenylphosphine, which are present at 0.01-15% by weight (e.g. paragraph 0041). Brehm et al. teach mixtures of monomers in the range of 5-25 wt%, which may include hydroxyethyl methacrylate (e.g. column 5, lines 45-59), but do not teach a second monomer which is alkoxylated diacrylate.  These deficiencies are made up for by the teachings of Gerard et al. 
Gerard et al. teach UV curable compositions comprising acrylic or methacrylic monomers and at least one photoinitiator (e.g. abstract). Gerard et al. teach that preferred monomers include alkoxylated diacrylate (e.g. paragraph 0048; Claim 5).  Gerard et al. teach that the compositions have improved properties especially in terms of adherence, transparency, low glass transition temperature and durability (e.g. paragraph 0006).
Regarding Claim 2, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the monomers, photoinitiators, and concentrations thereof of DeCooman et al. and Gerard et al. for use in the composition of Brehm et al.  DeCooman et al. teach that the selection of the monomers is important as there is a great need for monomers which have a low intrinsic odor and which after curing exhibit good mechanical properties and more particularly a high glass transition temperature and also good adhesion to a broad range of substrates (e.g. paragraph 0004 and 0045). One of ordinary skill in the art would have predicted success as Brehm et al. teach substantially similar and overlapping monomers (e.g. column 5, lines 50-59), and would have been motivated to reduce odor and maintain mechanical properties and adhesion, as taught by DeCooman et al. In addition, DeCooman et al. teach that a blend of monomers is advantageous and save costs and that a blend of photoinitiators are especially suitable (e.g. paragraph 0037 and 0045).  One of ordinary skill in the art would have predicted success as both compositions comprise substantially similar components for a UV-cured coating composition, and would have been motivated in order to save costs.  It also would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the monomer alkoxylated diacrylate of Gerard et al. for use in the composition of Brehm et al. and DeCooman et al.  All three compositions are drawn to clear UV-curable formulations comprising acrylic/methacrylic monomers and at least one photoinitiator.  One of ordinary skill in the art would have predicted success based on the similarity of the formulations, and would have been motivated in order to obtain the benefits taught by Gerard et al. of improved adherence, transparency, low glass transition temperature and durability.  
Regarding the concentration of alkoxylated diacrylate, Brehm et al. teach mixtures of monomers in the range of 5-25 wt%, which overlaps the claimed range of about 1 to about 5% by weight (e.g. column 5, lines 45-59). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Further, it would have been obvious to vary the weight percentages of the monomers through routine experimentation in order to optimize the composition.  Brehm et al. teach the total reactive monomer (thinner) is present at 5-75%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Claims 12 and 13, the monomers of Brehm et al. are non-metallic (e.g. column 5, lines 31-59).  The thinner may comprise the monofunctional monomers or a solvent, therefore Brehm et al. teach compositions comprising no solvent (e.g. column 5, lines 31-49).  Regarding the limitation, “wherein the thinner is added to the gel nail polish to reduce the viscosity of the gel nail polish, and the first photoinitiator and second photoinitiator of the thinner, upon exposure to light activate to polymerize the gel nail polish” this is drawn to a method and outcome of use, while the claim is drawn to a composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the composition of Brehm et al., DeCooman et al. and Gerard et al. comprises the claimed ingredients in a composition to be applied to a substrate and cured, therefore the claim is met.  Regarding the amount of 2,4,6-trimethylbenzoyldiphenylphosphine, DeCooman et al. teach their presence 0.01-15% by weight, which overlaps with the claimed range (e.g. paragraph 0041).
Regarding Claims 14-17, 19, 20, and 26, Brehm et al. further teach mixtures of monomers which may include hydroxyethyl methacrylate, isobornyl methacrylate, and others, but do not teach the concentrations or ratios thereof. DeCooman et al. teach that the monomer, hydroxyethyl methacrylate, concentration is greater than the concentration of any other monomer or any other ingredient in the composition (i.e. greater than a second or third monomer)(e.g. Tables 1 and 2).  Further, it would have been obvious to vary the weight percentages of each monomer through routine experimentation in order to optimize the composition.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Brehm et al. teach the thinner may comprise the monofunctional monomers or a solvent, therefore Brehm et al. teach compositions comprising no solvent (e.g. column 5, lines 31-49).  Regarding the limitation, “before polymerization, the second monomer acts as a pigment redispersant for a pigment in a gel nail polish to which the composition is added, and during polymerization, the second monomer acts as a crosslinker to crosslink the polymer chains comprising the first monomer into a net-like polymeric structure”, this is drawn to a method and outcome of use, while the claim is drawn to a composition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the composition of Brehm et al., DeCooman et al. and Gerard et al. comprises the claimed ingredients in a composition to be applied to a substrate and cured, therefore the claim is met.  
Regarding Claims 18 and 22, Brehm et al. do not teach the inclusion of pigments and exemplify clear compositions (e.g. Examples 1 and 2). 
Regarding Claim 24, Brehm et al. teach mixtures of monomers in the range of 5-25 wt%, which overlaps the claimed range of about 25 to about 35% by weight (e.g. column 5, lines 45-59). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Further, it would have been obvious to vary the weight percentages of the monomers through routine experimentation in order to optimize the composition.  Brehm et al. teach the total reactive monomer (thinner) is present at 5-75%. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brehm et al. (US 5,700,576; 1997) and DeCooman et al. (US 2010/0028701) as applied to claims 1 and 21 above, and further in view of Seche Restore (<http://www. salonsupplystore.com/seche-restore-coat-nail-restoration-p 669783.html?osCsid=8a3334cc 95136516a44132e5ca9a4a0c> , available online 10/25/2012, accessed 4/15/2014; cited in a parent).
The teachings of Brehm et al. and DeCooman are described supra. Brehm teaches UV-curable compositions comprising photoinitiators.  Brehm et al. is silent as to the packaging of the composition while DeCooman et al. further teach regarding the storage that “Shielding from a source of such energy may be effected via storage in a dark place or in a pack which is impervious to light” (e.g. paragraph 0081, 0082). One of ordinary skill in the art would have sought a dark colored container, per the teaching of DeCooman.   
 None teach a kit or container for the composition comprising a glass bottle, wherein the container comprises a bottle cap comprising an eyedropper. This deficiency is made up for by the teachings of Seche Restore.
Seche Restore is a nail composition comprising a glass bottle, wherein the container comprises a bottle cap comprising an eyedropper, and a label; and a box comprising a cut out allow the label on the glass bottle to be visible while in the box (see image below).
Regarding Claims 10 and 11, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the container kit of Seche Restore for use with the composition of Brehm et al., and DeCooman et al.  Brehm et al. and DeCooman et al. are silent as to the details of the container for use with the nail compositions, other than protecting the composition from light.  As both compositions are described as clear and without pigment, the use of a container with an eyedropper cap would be advantageous for adding the product to pigment containing compositions or as a coating.  Regarding the limitation “and the thinner is added to the gel nail polish to reduce the viscosity of the gel nail polish”, the claims are drawn to a product and not to a process of use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case the composition of Brehm et al. and DeCooman comprises the claimed ingredients in a composition, therefore the claim is met.  

Response to Arguments
Applicant's arguments filed 8/16//22 have been fully considered but they are not persuasive. 
Applicant further argues, beginning on page 7, that Brehm and DeCooman have different intents as DeCooman teaches that their formulation is high viscosity. This is not found persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case it would have been obvious to one of ordinary skill in the art at the time of the instant invention to select the second photoinitiators of DeCooman et al. for use in the compositions of Brehm et al.  One of ordinary skill in the art would have predicted success as Brehm et al. teach substantially similar and overlapping monomers (e.g. column 5, lines 50-59), and would have been motivated as DeCooman et al. teach that a blend of monomers is advantageous and save costs and that a blend of photoinitiators are especially suitable (e.g. paragraph 0037 and 0045). Brehm and DeCooman need not share identical compositions or end use.  DeCooman teach the advantages of very low odor, and excellent mechanical properties (e.g. abstract). Brehm et al teach the claimed viscosity, and it would be within the level of one of ordinary skill in the art to incorporate the monomer and photoinitiators of DeCooman while maintain the viscosity required by Brehm.
Applicant further argues that there is no teaching or suggestion in Brehm of a composition that would include no oligomers. This is not found persuasive. Brehm et al. do teach that the composition may comprise oligomers or polymers (“The multifunctional (meth)acrylates may be oligomers or polymers, and these may also contain other functional groups), and therefore may also comprise compositions without them (e.g. column 5, lines 25-27).  Brehm mentions oligomers in the section reciting crosslinking agents and lists several multifunctional acrylate monomers (e.g. column 5, lines 4-29). Nowhere does Brehm require the presence of an oligomer. 


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619